Citation Nr: 1244315	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  99-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asthma/chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1970, which included a tour of duty in the Republic of Vietnam from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2006, the Board, in pertinent part, determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for asthma had been presented and remanded the reopened claim for evidentiary development.  The Board subsequently remanded the claim in August 2008 and February 2011 for further evidentiary development and to satisfy the Veteran's hearing request, respectively.  The case is now ready for disposition.  

In December 2011, the Veteran presented testimony relevant to his appeal at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In May 2012, the Board referred the Veteran's case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal, and a medical opinion from a VA internist was obtained in July 2012.  A copy of the medical opinion was sent to the Veteran in August 2012.  

In response, the Veteran resubmitted a copy of the July 2012 VHA medical opinion, and submitted additional written statement regarding his military duties involving the burning of waste and several medical articles in support of his claim.  He asked that the case be remanded back to the agency of original jurisdiction (AOJ) for consideration of the evidence.  However, upon review of the additional evidence submitted, we find that remand for AOJ consideration is unnecessary.  

Under 38 C.F.R. § 20.901, the Board has the authority to obtain a VHA medical expert opinion when, it our judgment, such medical expertise is needed for an equitable disposition of an appeal.  A waiver of such evidence is not needed for the Board to consider the medical opinion in the first instance because it is within our authority to do so.    

With respect to the written statement submitted by the Veteran, we note that it is simply a reiteration of arguments previously advanced and considered during the course of the Veteran's appeal.  He has previously provided his account of having to burn waste as part of his duties in service several times.  Therefore, as no new information or evidence was presented in the recent submission, it is not considered pertinent to the claim.  Therefore, no waiver is needed.  

Similarly, regarding the medical articles submitted by the Veteran, the Board notes that they are either duplicative or cumulative of articles previously submitted and waived by the Veteran at the time of the Board hearing or otherwise not pertinent to the claim.  Generally, those articles addressed the following topics: Agent Orange exposure and illnesses of Vietnam veterans;  allergies and stress; asthma-allergy link; insect bite and sting allergy; respiratory allergies and asthma link; wood smoke and COPD; burn barrels fuel dioxin levels; toxic smoke; lung disease and burn pits; and the PTSD and asthma link; and Vitamin D deficiency and pulmonary disease.  The reviewing internist was specifically asked to consider the articles previously submitted by the Veteran when providing his medical opinion.  The reviewing internist did so and found that the predominance of the current peer reviewed medical literature did not support a link between the Veteran's claimed asthma/COPD and his military service, to include Agent Orange exposure, or to his service-connected PTSD on either a causation or aggravation basis.  His medical opinion, considered together with prior medical opinions obtained in connection with the claim, adequately addresses the Veteran's contentions and/or theories for entitlement based on the medical literature available and/or the particular facts presented in this case.  There is no need to remand for initial AOJ consideration or to obtain supplemental medical opinion based on the additional medical articles provided by the Veteran, which are either duplicative or reiterate similar findings and/or hypotheses of the earlier submissions (i.e., the articles address the links or potential links between allergies and asthma, air pollution and allergies, respiration rates and PTSD risk, asthma and PTSD, health and mortality of herbicide exposed Veterans, stress and asthma and allergies, and environment and Agent Orange.)  

Regarding the article addressing Vitamin D deficiency and pulmonary disease, in particular, it is not deemed pertinent to the claim.  The article discusses a study that found that Vitamin D levels were not related to acute exacerbations of chronic obstructive pulmonary disease in patients with severe COPD.  Thus, the article clearly lends no support to the Veteran's contention/appeal.  

For the above reasons, we find that no waiver or further medical opinion is needed in order to proceed with appellate review without prejudice to the Veteran.  

The Board notes that the Veteran's claims folder, and the Veteran's electronic file located on the "Virtual VA" system, have been reviewed by the Board in its evaluation of his appeal.  


FINDING OF FACT

A preponderance of the evidence weighs against finding that the Veteran's current asthma/COPD was causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure, or was otherwise caused or permanently aggravated by service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's asthma/COPD was not incurred in or aggravated by service and is not otherwise proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

As a preliminary matter, the Board notes that the initial denial of the Veteran's claim predated the enactment of the VCAA.  Therefore, it was impossible to provide satisfactory preadjudication notice in this case.  Nonetheless, the defect has since been remedied by way of issuance of adequate notice followed by readjudication of the claim, as explained below.  

Collectively, through notice letters sent in February 2005, July 2006, and January 2009, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed disorder and described the types of evidence and information that he should provide in support of his claim.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  He was further advised of how VA determines the disability rating and effective date once service connection has been established in the July 2006 and January 2009 notice letters, which satisfied Dingess notice requirements.  The Veteran's claims were subsequently readjudicated.     

Moreover, the Veteran and his representative have been provided with a copy of the above rating decision, the SOC, and the SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's statutory duty to assist in claims development, the record contains all available evidence pertinent to the claim.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to his claimed disorder and the record contains sufficient evidence to make a decision on the claim.  The Veteran's service treatment records and post-service treatment records relevant to the claim have been submitted or obtained, to the extent possible.  There are no additional pertinent records found in the Veteran's electronic folder through Virtual VA.

Furthermore, the Veteran was afforded with medical examinations and medical opinions in connection with his claim in February 2001 and March 2007.  A supplemental medical opinion was later obtained in December 2009, and a VHA medical expert opinion was obtained in July 2012.  Collectively, these medical opinions adequately address the various theories of entitlement advanced by the Veteran and provide adequate rationale for the opinions expressed based on review of the record and (prior) examination of the Veteran.  In consideration thereof, we find that the medical opinions are adequate and no further medical examination or medical opinion is needed.  

Pursuant to the Board's remands, the Veteran was provided with proper VCAA notice in July 2006 and January 2009.  He was also provided with medical examination and a medical opinion in March 2007 and an addendum was obtained in December 2009.  He was further afforded a Board hearing before the undersigned in December 2011.  Although the medical opinions did not adequately address all theories of entitlement advanced by the Veteran, we obtained a VHA medical opinion and that medical opinion, considered with prior medical opinions, adequately addresses the theories of entitlement reasonably raised by the record.  For these reasons, we find that there has been substantial compliance with our prior remands.   

In light of the foregoing, the Board finds that there is sufficient evidence of record to decide this case, and no further development is needed.  The Veteran has not made VA aware of any other evidence relevant to his appeal that needs to be obtained.  All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Therefore, the Board will proceed with appellate review.  

II.  Service connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Furthermore, in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for certain disorders delineated under 38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

In this case, the Veteran has qualifying service in the Republic of Vietnam such that exposure to herbicide agents during service is presumed, in the absence of affirmative evidence to the contrary.   

Moreover, service connection may be granted on a secondary basis for disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1137 (Fed. Cir. 2006).  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

The Veteran seeks entitlement to service connection for his current asthma/COPD and has advanced several theories of entitlement regarding his claim.

In considering the merits of the Veteran's claim, we initially note that there is ample evidence of record showing that he is currently diagnosed with asthma and/or COPD.  See, e.g., March 2007 VA respiratory disease examination report (diagnosing COPD/asthma).         

In light of the foregoing, the Board will now consider whether the Veteran is entitled to service connection for his currently diagnosed respiratory disorder under any of the theories advanced.    

The Veteran first contends that he was frequently under the weather and often took medication (i.e., Benadryl) for cold and cough and/or allergies during his period of active military service, and continued to have allergy problems after service.  He also asserts that he experienced allergic reactions in service after being stung by insects and after being injected with an anti-rabies serum.  He further maintains that he burned human waste with no mask or gloves as part of his military duties and, as a result, was exposed to toxic waste and fumes.  He believes that the symptomatology shown in service, the allergic reactions experienced in service, and/or his exposure to toxic chemicals and smoke from pit fires during service are causally related to the diagnosis of asthma made in 1984 (approximately 14 years after service).   

Upon review of the Veteran's service treatment records, a January 1969 entry shows that the Veteran complained of a cold and sore throat, which was diagnosed as acute and chronic bronchitis.  In February 1969, the Veteran complained of sore throat and ear ache and reported that he had had a cough productive of mucus, sore throat, and head congestion for five weeks, which was diagnosed as a viral upper respiratory infection.  In October 1969, he had an upper respiratory infection with cough and injected nasopharynx of a few days' duration.  In November 1969, he had a diagnosis of upper respiratory infection with injected pharyngeal mucosa and general malaise.

Also, December 1969 hospital summaries show that the Veteran was hospitalized after being scratched by a dog on December 15 and was desensitized to anti-rabies horse serum when skin test was positive with no adverse reactions.  Seven days later, the Veteran was hospitalized again with complaint of generalized pruritus and wheals intermittently of three days' duration and a one-day history of swelling of the hands and lips.  There were no respiratory tract symptoms (i.e., complaints).  The Veteran reported some headaches and dizzy spells with chills for two days but no fever.  On physical examination, there were inspiratory wheezes of both lung fields; however, the chest x-ray was within normal limits.  The Veteran was treated with Benadryl and repository epinephrine and became asymptomatic after 24 hours.  Medications were discontinued on the third hospital day, and he remained asymptomatic.  The diagnosis was serum sickness due to anti-rabies serum, treated and improved.   The Veteran returned to duty.   

A subsequent December 1969 outpatient entry notes that the Veteran had been discharged that morning and was bitten by a mosquito that evening and developed an urticarial response.  A January 1970 entry shows that that Veteran had sensitivity to mosquito bites.  

A subsequent entry, which appears dated in January 1970, notes that the Veteran had been hospitalized for serum sickness and had improved but continued to have slight symptoms including transient swelling of the lips or eyelids.  It was indicated that he had been taking Benadryl which made him dizzy and sleepy.  The examiner indicated that the Benadryl should be discontinued and prescribed another medication.  Five days later, the Veteran was noted to have improved and to have no more clinical symptoms.

In April 1970, the Veteran reported a cough of three days' duration, with no fever or chills, and upper respiratory infection was diagnosed. 

Thus, the medical evidence does show treatment for bronchitis, multiple upper respiratory infections, serum sickness, and sensitivity to mosquito bites during service.  However, a preponderance of the evidence weighs against finding that any of the symptomatology shown and/or diagnoses made in service are causally related to the Veteran's diagnosis of asthma and/or COPD many years later.  

At the time of the April 1970 separation examination, the Veteran checked "Yes" when asked if he then had or ever had had "chronic or frequent colds" and "chronic cough" on his April 1970 (separation) report of medical history.  However, the Veteran's lungs and chest were clinically evaluated as normal at the separation examination and the Veteran made absolutely no mention of having continued respiratory problems at that time.  

Also, less than a year after separating from active service, and again in December 1984, the Veteran filed claims with VA for disability compensation benefits for unrelated physical disabilities.  However, it is significant that the Veteran made absolutely no mention of having had any respiratory problems since service at either of those times.  It stands to reason that he would have filed a claim for a respiratory disorder when filing a claim for disability compensation benefits for other disabilities in 1971 or 1984 if he had experienced respiratory symptomatology since service.  Indeed, the Veteran did not allege that he had bronchial asthma as a result of his period of active service until filing his original VA claim seeking service connected compensation benefits in January 1989, approximately 19 years after separating from active service.  

Furthermore, when undergoing medical examination in connection with unrelated claims in August 1971, the Veteran's lungs were noted to be clear.  Chest x-ray performed at that time also showed no pleural, pulmonary, mediastinal, or cardiac pathology.         

In fact, upon review of post-service treatment records, the Veteran consistently told medical providers that his asthma symptomatology began many years after separation from active service when seeking medical treatment in 1986, 1988 and 1989 and did not in any way suggest that he had respiratory problems since service.  

For example, in August 1986, the Veteran presented for medical treatment with complaint of severe cough.  In relating his relevant medical history, the Veteran told the medical provider that he had developed walking pneumonia treated with antibiotics one and a half years before and had since had increased airway reactivity and allergy.  The Veteran's statement at that time clearly relates the onset of his respiratory problems to a period many years after separation from active service (i.e., approximately 1984 or 1985).

Later, in May 1988, the Veteran reported having a 3 year history of asthma.  Also, a 1989 VA progress note reads that the Veteran reported having a past history of asthma of 5 years "on and off".  See also September 1994 VA treatment record (noting asthma of 10 years on the Veteran's problem list); August 1996 letter from a pulmonologist (stating that the Veteran has long-standing asthma since approximately 1984).   Thus, these statements made by the Veteran to medical providers similarly indicate that his respiratory problems began approximately in 1984, well over a decade after separating from service.  We find it likely that the Veteran would have accurately reported his history of symptomatology when seeking medical treatment for his respiratory disorder during that period.

Thus, the Board has considered the Veteran's assertion in a July 1990 statement on VA Form 21-4138 and July 1991 VA Form 9 that he has had respiratory problems ever since his period of active service.  His sister also wrote in a September 1991 statement that his health had steadily deteriorated since service.  His mother further wrote in an October 2000 statement that the Veteran has had health problems since separation from service, to include symptoms of hay fever, runny nose, watery eyes, and pneumonia.  His friend, E.P., additionally wrote in an October 1999 letter that the Veteran had been sick and always complaining of breathing problems since coming out of service.  [While there are other lay statements of record that speak to the Veteran's health and respiratory condition prior to service and/or his current respiratory symptomatology, they do not specifically address the allegation of continuity since service].  

Nonetheless, the separation examination report is completely devoid of any complaint or finding of then-current respiratory problems; the Veteran's 1971 VA claim that identified other disabilities that the Veteran related to his period of service but did not mention any respiratory problems; the August 1971 VA medical examination report showing a normal chest x-ray and a clear chest without complaint of respiratory problems; and the Veteran's own statements to medical providers prior to filing his January 1989 claim and shortly thereafter indicating that his claimed respiratory disability began approximately in 1984 are, collectively, deemed far more credible and probative than the Veteran's subsequent assertion that he has had a continuity of respiratory symptomatology since service.  

Furthermore, the most probative medical opinion evidence does not show a causal or etiological relationship between the Veteran's current asthma/COPD and his period of active service.

In February 2001, the Veteran underwent VA medical examination in connection with the claim.  The examining physician diagnosed chronic bronchial asthma/COPD and noted that the onset of bronchial asthma was in 1984, 14 years after the Veteran's service.  The physician then concluded that it was unlikely that the Veteran's asthma was related to his service in Vietnam.  The physician based his medical opinion on his review of the claims file and examination and interview of the Veteran.  Thus, as the examiner had adequate data on which to base his medical opinion and provided adequate rationale in support of his conclusion, it is afforded significant probative value.   

Also, the March 2007 VA medical examiner similarly concluded that the Veteran's COPD/asthma was not likely to be causally related to his military service.  The examiner explained that there were no medical findings in the claims file that would represent the onset of asthma during military service.  The examiner then acknowledged the various medical opinions of record from 1996 to 2002 but noted that there was no documentation to support the theory that the Veteran had symptoms that were indications of asthma while he was serving in the military.  

Furthermore, a reviewing physician who provided a supplemental medical opinion in December 2009 pursuant to the Board's remand was also unable to establish any causal relationship between the Veteran's military service and his present diagnosis of severe asthma/COPD.  Based on his review of the Veteran's claims file, the reviewing physician noted that there was no evidence of treatment for asthma or reactive airway disease while the Veteran was in service.  He noted that review of the Veteran's records showed that he may have appeared to have had a component of allergic bronchospasm on exam on his admission for treatment of serum sickness following an anti-rabies vaccination in 1969 with expiratory wheezing documented on his exam; however, this appeared to have been transient and apparently did not recur throughout his service.  

Moreover, in providing the VHA medical expert opinion in July 2012, the reviewing internist concluded that it was less likely than not that the Veteran's current asthma/COPD was caused by active military service.  The reviewer explained that the Veteran's wheezing during the allergic reaction to the horse serum during service was not an indication of the start of the asthma/COPD but a separate process.  He further noted that sensitivity to mosquito bites was not a cause of asthma/COPD.  He added that the allergic reaction to horse serum was systemic (the entire body) thus including the airways; however, it would not result in permanent changes that are seen in asthma and COPD.  

As the VA medical examiners based their medical opinions on review of the record, to include the Veteran's service treatment records, and provided sound rationale for their conclusions, they are afforded great probative value.  The VHA medical opinion, which considered prior medical opinions and medical article submissions from the Veteran, is found particularly probative in resolving the medical question of whether the Veteran's current asthma/COPD was causally or etiologically related to the symptomatology shown in service.  

The Board recognizes that the Veteran's treating medical provider (U.S., M.D.) wrote, in an August 1996 statement, that the Veteran had several episodes of upper respiratory infection while on active duty based on his review of his medical records and "may have" in fact suffered from seasonal asthma during 1969-1970 as indicated by the prolonged symptoms (5 weeks) and the recurrent nature of his illness.  However, due to the speculative nature of the medical opinion and the absence of sufficient rationale, it has far less probative value than the VHA medical opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

Additionally, regarding the Veteran's assertion that he was exposed to toxic chemicals during service due to having to burn human waste as part of his military duties during his tour of duty in the Republic of Vietnam, service personnel records reveal that the Veteran served as a pay distribution or accounts specialist during his Vietnam service.  The burning of human waste certainly does not seem to be consistent with the circumstances or responsibilities of his service.  

However, even if we were to accept the Veteran's account of such exposure as credible, the medical opinion evidence weighs against finding that the Veteran's current asthma or COPD is related to such exposure. 

When providing the March 2007 medical opinion that the Veteran's COPD/asthma was not likely to be causally related to his military service mentioned above, the medical examiner considered the Veteran's account of in-service toxin and smoke exposure and concluded that, if the Veteran's exposure to toxins and smoke during the military service was the etiology of his asthma, one would expect that the diagnosis would have been made prior to 1984 (fourteen years after exposure).  

Because the March 2007 VA medical examiner considered the evidence included in the record, to include service treatment records, and provided adequate rationale for the conclusion, the medical opinion is afforded great probative value.  Furthermore, it is notable that the rationale provided for the conclusion is consistent with a June 1997 statement made by then-president of the American College of Allergy, Asthma, and Immunology (B.W., M.D.).  See June 1997 letter ("Insofar as your exposure to chemicals, I would expect that any problems caused by them would begin shortly after the exposure").  

The Board has considered the May 1996 statement by the Veteran's treating VA pulmonologist (P.F., MD), which considered the Veteran's report of respiratory problems in service, as well as his chemical exposures in the service to include herbicides, fuel, and smoke from incineration of sewage and other garbage.  The pulmonologist concluded that the Veteran's lungs would be very badly affected by such exposures and believed that the exposures contributed to his developing chronic, intermittently disabling lung disease.  

However, we find that the medical opinion has no probative value.  First, the medical opinion appears to be based, at least in part, on inaccurate information provided by the Veteran.  The Veteran had told the pulmonologist that he had a recurrence of respiratory symptoms at the time of his discharge physical and the medical officer wanted him to be hospitalized at that time.  However, that is simply not accurate.  As noted above, the separation examination report reveals a normal evaluation of the lungs and chest and further shows that the Veteran specifically described his health as "good" on the report of medical history completed at that time.  There was absolutely no indication of a recurrence of respiratory symptoms, much less symptoms requiring hospitalization, at the time of the Veteran's separation examination.  This evidence certainly contradicts the Veteran's statement to his pulmonologist.  The separation examination and report of medical history are deemed far more credible because the evidence was generated contemporaneous to the Veteran's separation from active service.  Thus, it is clear that the pulmonologist did not have adequate facts and data on which to base his opinion.  Second, the pulmonologist provided insufficient rationale for the conclusion.    

The Board has also considered an October 2000 statement by the Veteran's treating pulmonologist (A.B., M.D.) wherein she wrote that the Veteran's reactive airways disease may indeed be a result of exposure to toxic fumes in service, especially from the inhalation of burning waste.  She further stated that she could not say that his lung disease was not related to this exposure.  

However, the medical opinion is clearly speculative (i.e., "may indeed be") and is not supported by adequate rationale.  Therefore, it is also afforded no probative value.    

In a November 2002 statement, the Veteran's treating pulmonologist, A.B., again noted that the Veteran was exposed to toxic chemicals and smoke during his tour in Vietnam although she acknowledged that she did not have access to his records.  She also commented that the Veteran dated his bronchospasm back to service and that the bronchospasm had progressed into an asthmatic type of COPD.  She then noted that he had a long history of smoking, but his airways disease was much more responsive to bronchodilators than would be expected from COPD alone.  She further concluded that it was her opinion that the Veteran's airways disease was very likely related to his exposure in the military.  

However, we similarly find this medical opinion to have no probative value because it is based, in part, on an inaccurate factual premise (i.e., that the Veteran's bronchospasm dated back to his period of service).  As explained above, while the Veteran had some respiratory problems at various times during service, there was no evidence of bronchospasm or asthma/COPD symptomatology until fourteen years after separation.  Additionally, it is clear from the pulmonologist's admission that she did not have access to the Veteran's records that she did not have adequate data on which to base her opinion.  Thus, it is also afforded far less probative weight than the VA medical opinion.    

Furthermore, while the Veteran has submitted several medical articles, which discuss the link between a Persian Gulf War soldier's lung disease and open-air burn pits, the link between asthma and allergies, and the link between air pollution exposure and allergies, the articles are only generic and do not consider the particular facts of this Veteran's case.  Therefore, they are afforded significantly less probative weight than the VA medical opinion above.    

Moreover, while the Board recognizes that the Veteran has asserted that he had Vitamin D deficiency in service that caused him to develop asthma/COPD, the assertion is not supported by the record.  There is absolutely no indication in the service treatment records of Vitamin D deficiency and the Veteran's asthma/COPD has not been clinically linked to Vitamin D deficiency. 

Regarding the Veteran's assertion that he is otherwise entitled to service connection for asthma/COPD due to his presumed exposure to herbicide agents, the Board notes that neither disability is enumerated under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  Furthermore, the reviewing internist, in providing the July 2012 VHA expert medical opinion, considered the Veteran's presumed herbicide exposure, as well as other medical articles submitted by the Veteran, suggesting a link between Agent Orange exposure and later development of illness but found that the predominance of the current peer reviewed literature did not support a link between asthma/COPD and Agent Orange exposure.  The reviewing internist provided adequate rationale for the opinion that the disabilities were less likely than not causally related to active service and based his opinion on review of the record.  Thus, the medical opinion is afforded great probative value.    

As mentioned above, a treating VA pulmonologist (P.F., MD) considered the Veteran's report of respiratory problems in service, as well as his chemical exposures in the service to include herbicides, fuel, and smoke from incineration of sewage and other garbage, and concluded that the Veteran's lungs would be very badly affected by such exposures and contributed to his developing chronic, intermittently disabling lung disease.  However, we find that the medical opinion has no probative value for reasons previously explained (i.e., inaccurate factual premise and insufficient rationale).  

Although the Veteran has submitted a medical article from the American Journal of Industrial Medicine (November 2006) entitled "Agent Orange exposure tied to ills in Vietnam vets" and highlighted the sentence noting a 60 percent greater likelihood of having a chronic respiratory problem such as asthma in support of his assertion, as well as additional articles addressing illness linked to Agent Orange exposure, again, generic medical articles do not take into consideration the facts specific to this Veteran's case.  As stated above, the reviewing internist considered the facts of this case, as well as the article submission, but noted that the predominance of the current peer reviewed medical literature did not support a link between current asthma/COPD and Agent Orange exposure.  As stated above, we afford his medical opinion great probative value.  Therefore, service connection is not warranted on the basis of exposure to herbicide agents in service.   
  
Regarding the alternate theory that service connection for asthma/COPD is warranted as secondary to PTSD, the Board notes that the probative medical opinion evidence also weighs against such a finding.  

Indeed, the reviewing physician who provided the December 2009 supplemental medical opinion concluded that it was not likely that the Veteran's asthma or COPD was caused by PTSD, reasoning that there was no available evidence to suggest this relationship.  In this regard, the Board notes that the Veteran's diagnosis of asthma/COPD predates his diagnosis for PTSD.  See, e.g., a June 1989 VA psychiatric progress note (noting the Veteran's history of asthma and "R/O PTSD") and August 1989 psychiatry clinical record (including diagnoses of major depression and marital problems by a psychiatrist and reference to the Veteran's current treatment for asthma).  

In part due to what appeared to be conflicting statements made by the December 2009 VA reviewing physician on the likelihood of aggravation by PTSD, we sought a VHA medical opinion.  In the July 2012 VHA medical opinion, the reviewing physician concluded that it was less likely than not that the Veteran's asthma/COPD is/was worsened/aggravated by his PTSD.  He reasoned that the predominance of the current peer reviewed literature did not support a link between PTSD and asthma/COPD.  He noted that PTSD was a mental health condition and caused a wide range of physiological stresses on the body.  However, the predominance of the peer reviewed medical knowledge supported that PTSD did not result in changes in the reactiveness of the bronchial tubes of the lung and, thus, did not aggravate asthma/COPD.  

Upon review, we note that the reviewing VA physicians collectively provide adequate rationale for their conclusions that the Veteran's asthma/COPD was not likely caused or aggravated by PTSD.  As both physicians based their medical opinions on review of the record, they had adequate knowledge of the relevant medical history needed to make an informed opinion.

The Board recognizes that medical statements from several physicians are of record that may suggest that the Veteran's asthma may be exacerbated by his stress and/or anxiety.  See, e.g., August 1996 statement from private pulmonologist (stating that the Veteran still had frequent attacks of asthma every week and also had frequent nocturnal symptoms although some of the latter may be due to anxiety); June 1997 statement from a private physician (stating that any particular life stresses in life can cause some depression of the immune system and, of course, can aggravate any existing disease); October 2000 statement from VA pulmonologist (stating that the Veteran's asthma is worsening steadily and he has lost many days of work due to asthma exacerbated by the usual triggers including stress, smoke, fumes, and perfumes); and November 2000 statement (a VA psychologist suggested that symptoms of the Veteran's PTSD have caused breathing difficulties). 

However, importantly, none of the medical statements specifically or definitively concludes that the Veteran's asthma/COPD was permanently aggravated by PTSD.  Instead, the statements more generally speak to the Veteran's "triggers" for asthma attacks, are speculative, or otherwise do not consider the particular facts of this Veteran's case.  Furthermore, after considering the entire record, to include these medical opinions, the December 2009 reviewing physician (on causation), as well as the reviewing internist (on aggravation), concluded that such a relationship on either a causation or aggravation basis was not likely.  For these reasons, the VA medical opinions are afforded far greater probative value than any of these medical statements.    

Also, while the Veteran has submitted several medical articles discussing the link between asthma and posttraumatic stress, and psychiatric disorders and/or anxiety and stress, the medical articles do not take into consideration the specific facts of this Veteran's case, unlike the VA medical opinions above.  It is also notable that the December 2008 article recently submitted is not even pertinent as it suggests that increased elevation of the heart and respiration rates immediately after a traumatic event are predictive of future PTSD.  It does not in any way address the theory that PTSD causes or aggravates a respiratory disorder.  Also, the November 2007 New York Times article states that a new study found a link between asthma and PTSD but the reasons remained unknown.  It specifically reads that "no one knows whether one disorder increases the risk for the other or whether they share a common risk factor, either environmental or genetic."  For these reasons, they are also afforded far less probative value than the December 2009 supplemental and July 2012 VHA medical opinions discussed above.     

Thus, as the Veteran's current asthma/COPD is not shown to have manifested until many years after service and is not otherwise causally or etiologically linked to active service, to include presumed herbicide exposure, or linked to service-connected PTSD, on either a causation or aggravation basis, a preponderance of the evidence weighs against the Veteran's claim of service connection for asthma/COPD.  Therefore, the Veteran's appeal is denied.


ORDER

Entitlement to service connection for asthma/COPD is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


